Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 6, 1975, which adopted and affirmed a referee’s decision sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he lost his employment through misconduct. The board found: "Claimant contended that he was not insubordinate and that he was discharged because of his attempt to organize the workers of the employer. This contention is rejected because he was late after warning and more importantly, he was insubordinate to his supervisor who requested him to put down the newspaper he was reading and resume his work. The evidence does not support claimant’s contention that he was discharged because of his attempt to unionize the employees. In the circumstances, his course of action amounted to misconduct in connection with his employment.” The claimant does not dispute the fact that on April 4, 1975 in regard to a comment by his supervisor he told him: "Don’t bother me. Get out of here.” The record further contains evidence that the claimant was not exactly a "model” employee prior to the April 4, 1975 incident. The claimant’s contention that he was discharged because of his "union” activities created at most issues of fact for the board and its finding of misconduct is supported by substantial evidence upon the record as a whole. Decision affirmed, without costs. Greenblott, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.